                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



 UNITED STATES OF AMERICA,                 9:19-PO-5025-KLD
                                           Ticket Number: FBDW00BX
                    Plaintiff,             Location Code: M10
                                           Disposition Code: PP
 vs.
                                           JUDGMENT IN A CRIMINAL CASE
 DUNCAN M. PUFFER,

                    Defendant.



       The Defendant, Duncan M. Puffer, was present in court and entered a plea of
no contest to the charge of: 18:13-7220.P VIOLATION OF MOTOR VEHICLE
USE MAP.
       The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
             1. Defendant must pay a fine in the amount of $70.00 plus $30.00
Special Assessment for 18:13-7220.P VIOLATION OF MOTOR VEHICLE USE
MAP for a total of $100.00, The fine has been paid in full.
       Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge DeSoto. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: September 5, 2019.


10/21/2019                                          ______________________
Date Signed                                         KATHLEEN L. DESOTO
                                                    United States Magistrate Judge
